 In the Matter of NICK BELLINO D/B/A MONROEBEER DISTRIBUTORS,EMPLOYERandINTERNATIONALUNION OF UNITEDBREWERY,FLOUR,CEREAL,SOFT DRINKAND DISTILLERY WORKERS of AMERICA,, CIO,PETITIONERCase No. 7-RC-681.-Decided October 5, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before George A.Sweeney, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Houston, Reynolds,and Murdock].Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF TIIE EMPLOYERThe Employer is engaged in the wholesale distribution of beer, wine,and soft drinks. It operates its only business in Monroe, Michigan.During 1948, the Employer's total purchases amount to $471,000, ofwhich only $7,000 in value was received directly from outside the StateofMichigan.The remaining $464,000 represents purchases madefrom the Pfeiffer Brewing Company of Detroit, Michigan; it isconceded that this company is engaged in interstate commerce.TheEmployer's total sales for the same period amounted to $587,679, noneof which was shipped to points outside the State of Michigan.The Employer took no stand as to whether or not it is engaged incommercewithin the meaning of the Act.Although we do not findthat the Employer's operations are wholly unrelated to commerce,we believe the assertion of jurisdiction in this case would not effectuatethe policies of the Act.We shall, therefore, dismiss the petition?ORDERIT IS HEREBY ORDEREDthat the petition filed hereinbe, andit herebyis, dismissed.'Cf.Matter of Virgil V. Voltz, d/b/a GoldenCrust Bakery,80 N. L. R. B. 762.86 N. L. R. B., No. 50.384